Case 18-22157-jrs   Doc 38    Filed 11/26/18 Entered 11/26/18 11:58:14        Desc Main
                              Document      Page 1 of 54



                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION

  IN RE:                        )
                                )
  SINGLETON FOOD SERVICES, INC. )                    CHAPTER 11
                                )                    CASE NO. 18-22157-jrs
  Debtor.                       )


   EMERGENCY MOTION OF DEBTOR TO EXTEND AUTOMATIC
        STAY TO OWNER AND OFFICER OF DEBTOR

         COMES NOW Debtor Singleton Food Services, Inc. (“Debtor”) and

  files this Emergency Motion to Extend the Automatic Stay to J. Edward

  Singleton, Jr., Owner and Officer of Debtor. In support of this Motion,

  Debtor shows the following:


                                           1.

         On November 3, 2018 (the "Petition Date") Debtor filed a voluntary

  petition for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C.

  §§ 101 et seq., (as amended, modified, or supplemented the "Bankruptcy Code").

  In accordance with Sections 1107(a) and 1108 of the Bankruptcy Code, Debtor

  operates its business as a Debtor-in-Possession.

                                           2.

         Debtor is a Georgia corporation that owns and operates twelve

  Subway franchises in North Georgia and North Carolina. Debtor’s only


                                           1
Case 18-22157-jrs   Doc 38    Filed 11/26/18 Entered 11/26/18 11:58:14       Desc Main
                              Document      Page 2 of 54



  income comes from its retail food operations.

                                          3.


         J. Edward (“Ed”) Singleton, Jr. (“Ed Singleton” or “Mr. Singleton”) is the

  owner of 100% of the stock of Debtor and serves as its President and Chairman.


                                          4.

         As of the Petition Date, Debtor and Ed Singleton were named

  defendants in a lawsuit filed in the United States District Court, Northern

  District of Georgia, captioned Hope Thomas, on behalf of herself and others

  similarly situated, v. Singleton Food Services, Inc. d/b/a Subway and J.

  Edward Singleton, Jr., Civil Action No. 2:17-cv-00090-RWS (filed May 10,

  2017) (the “Complaint”). The Complaint, attached hereto as Exhibit A,

  alleges that Debtor and Ed Singleton violated the Fair Labor Standards Act,

  29 U.S.C. §201, et seq. (“FLSA”). The Complaint was filed as a class action

  lawsuit and as of the date of this Motion Debtor believes there are currently

  170+/- potential members of the class action (hereafter “Claimants”). This

  number far exceeds the Debtor’s current employees, numbering 110+/-.

                                          5.

         The allegations against Ed Singleton individually arise solely from his

  position as an owner and officer of the Debtor as Ed Singleton allegedly



                                          2
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14    Desc Main
                             Document      Page 3 of 54



  comes within the broad statutory definition of “employer” under the FSLA.

  There are no independent allegations or causes of action against Ed

  Singleton in the Complaint. See Exhibit A.

                                        6.

         The undersigned counsel understands that since the Complaint was

  filed, a significant period of time was spent on mediation and other pre-trial

  matters and the discovery period only began in or about September 2018.

                                        7.

         The litigation was stayed against Debtor on the Petition Date pursuant

  to 11 U.S.C. §362(a).

                                        8.

         Although the allegations and causes of action asserted in the

  Complaint, in substance, were only directed toward the Debtor the

  Claimants have continued to aggressively pursue discovery against Ed

  Singleton individually. Claimants appear to currently be pursuing sanctions

  in the District Court against Ed Singleton on an expedited basis. See Exhibit

  B.

                                        9.

         In addition to the allegations and causes of action in the Complaint,

  the discovery served on Ed Singleton consists of interrogatories and



                                         3
Case 18-22157-jrs    Doc 38    Filed 11/26/18 Entered 11/26/18 11:58:14           Desc Main
                               Document      Page 4 of 54



  document requests that are, in their entirety, requests for information and

  documents from the Debtor. See Exhibits C (Interogatories) and D

  (Requests for the Production of Documents). Claimants admit that the

  discovery is directed toward Ed Singleton in his capacity as custodian of the

  Debtor’s records. See Exhibit E. Effectively, therefore, the discovery is

  directed toward the Debtor.


                                            10.


         In this Chapter 11 case, Ed Singleton has been instrumental with the

  preparation of the case, schedules, information for the Initial Debtor Interview, the

  “First Day Motions,” and all other matters. As the sole owner of the Debtor Ed

  Singleton is the final decision maker. The pending litigation is distracting Mr.

  Singleton from his duties and draining his physical resources in maintaining the

  required level of attention to the Debtor. The litigation will also drain the

  resources of the Debtor and its small office staff as, again, the discovery requests

  of the Claimants are directed solely toward the Debtor and information and

  documents maintained by the Debtor.


                                            11.


         The interests of the Debtor’s estate will not be protected if the litigation

  continues and the Debtor will likely suffer immediate and irreparable harm and


                                             4
Case 18-22157-jrs    Doc 38    Filed 11/26/18 Entered 11/26/18 11:58:14         Desc Main
                               Document      Page 5 of 54



  damage. While Debtor operates a small profitable business, it cannot afford to

  have its staff and resources spend significant time on the litigation and discovery.

  In addition, it is unavoidable that the Debtor will incur additional administrative

  expenses as Debtor’s counsel will necessarily be involved in discovery sought

  from the Debtor. Such a result would render the protections of the automatic stay

  meaningless.


                                           12.

         Although on its terms, Section 362(a) applies only to debtors, courts

  have held that a lawsuit against a non-debtor may be enjoined if that lawsuit

  threatens to disrupt a debtor’s business and operations. See In re Ionosphere

  Clubs, Inc., 111 B.R. 423,434 (Bankr. S.D.N. Y. 1990). In Ionoshpere

  Clubs, the court held that pursuit of certain lawsuits against officers of the

  debtor company would "surely involve, burden and directly impact" the

  debtor and thus adversely affect the debtor's estate. Id. This adverse impact

  was enough for the court to enjoin the lawsuits against the debtor's officers.

  Id. See also TRS, Inc. v. Peterson Grain & Brokerage Co. (In re TRS,

  Inc.),76 B.R. 805, 809 (Bankr. D. Kan. 1987) (court enjoined lawsuit against

  debtor's president given time and energy that would be taken from

  formulation of plan); In re Stuart, 2018 WL 6060324, *6 (fn. 16) (Bankr.

  N.D. Ga. Nov. 19, 2018 (Basier, J.).


                                            5
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14       Desc Main
                             Document      Page 6 of 54



         In In re Continental Airlines, the court recognized that the defense of

  lawsuits by officers and directors heavily involved in the debtor's

  reorganization efforts and imposed burdens both on the directors and the

  debtor. This defense "substantially detracted" from the reorganization efforts

  and in turn hindered the debtor's ability to have a successful reorganization.

  This supported the court enjoining the prosecution of the lawsuits. Gillman

  v. Continental Airlines, Inc. (In re Continental Airlines, Inc.), 177 B.R. 475,

  481 (D. Del. 1993).

         The Fourth Circuit Court of Appeals, in extending the automatic stay,

  enunciated that the stay should "provide the debtor and its executives with a

  reasonable respite from protracted litigation, during which they may have an

  opportunity to formulate a plan of reorganization for the debtor." A.H Robins

  Co., Inc. v. Piccinin (In re A.H Robins Co., Inc.), 788 F.2d 994, 996 (4th Cir.

  1986). Judge Davis in the Southern District of Georgia followed the Fourth

  Circuit's reasoning in In the Matter of Friedman's, Inc. v. Zale Corp. (In re

  Friedman 's, Inc.), 336 B.R. 896 (Bankr. S.D. Ga. 2005).

         In Friedman's Judge Davis enjoined Zale from prosecuting a state

  court action against the debtor's president because it would hinder the

  president's ability to serve the debtor effectively. Id. at 898. Judge Davis

  reiterated the Fourth Circuit's ruling that, under unusual circumstances, the



                                         6
Case 18-22157-jrs   Doc 38    Filed 11/26/18 Entered 11/26/18 11:58:14       Desc Main
                              Document      Page 7 of 54



  automatic stay can be extended to a non-debtor. Id. At 897. An unusual

  circumstance is when the legal proceeding would "adversely affect the

  debtor's estate where the issues were inextricably interwoven, where the

  action threatened to disrupt the debtor's operations, where there were

  common questions of law and fact, or where the action would diminish the

  debtor's ability to formulate a plan." Id. (citing and quoting In re Ionosphere

  Clubs, Inc., 111 B.R. 423 (Bankr. S.D.N. Y. 1990)).

                                         13.

         In this case, the continuing litigation is adversely affecting Debtor's

  ability to operate and reorganize. The litigation is altering the landscape of

  Debtor's reorganization efforts as Mr. Singleton’s time and energy are taken

  away from his duties as the estate's administrator and as the chief executive

  officer. As the chief executive officer, he will make the decisions regarding

  this case. Mr. Singleton has many duties to fulfill as the owner of Debtor -

  from operating the business in accordance with the Bankruptcy Code,

  preparing the monthly operating reports, continuing the goodwill of Debtor

  within its communities, and working with Debtor's professionals in

  addressing issues within the case. If this litigation continues, it will

  negatively impact the administration of this case as Mr. Singleton's attention

  stays divided and company resources exhausted. Such negative impact also



                                          7
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14      Desc Main
                             Document      Page 8 of 54



  will affect any distribution to creditors under a plan of reorganization as

  unresolved operational issues mount which may affect Debtor's cash flow.

         Further, the Claimants and counsel acknowledge in the Complaint that

  their claims against Mr. Singleton and Debtor are intertwined. Claimants

  assert in their Complaints that Mr. Singleton and Debtor employed them,

  and that Mr. Singleton is not only the owner of Debtor, but also the agent of

  Debtor. The information sought from Mr. Singleton through discovery

  cannot be segregated from information about Debtor. Claimants have

  interwoven owner and company together such that continuing to pursue Mr.

  Singleton is effectively pursuing Debtor and Debtor's estate, which is a

  blatant violation of Section 362 of the Bankruptcy Code.

         Moreover, the purpose of the automatic stay is to give a debtor

  "breathing room" necessary for a successful reorganization. "Breathing room

  - an opportunity to recoup its strength, evaluate its position and strike an

  accord with creditors" to achieve the primary goal of Chapter 11 which is

  "the financial resuscitation of an ailing business." Transit Mix Concrete

  Corp. v. Ind. Cement Corp., 99 B.R. 210,215 (Bankr. S.D.N.Y. 1989).

  Claimants’ conduct since Debtor filed this case has been an attempt to

  eviscerate the Bankruptcy Code protections that are intended to facilitate

  Debtor's emergence from bankruptcy with a fresh start. Pursuing Mr.



                                         8
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14     Desc Main
                             Document      Page 9 of 54



  Singleton with such vigor and continuing to serve discovery that is, on its

  face, directed solely toward the Debtor ensures that Debtor will not have the

  necessary "breathing room" to successfully reorganize. The Claimants

  should, at least for some period of time, be prohibited from prosecuting the

  litigation against Mr. Singleton.

                                        14.

         Section 105(a) of the Bankruptcy Code confers broad equitable

  powers to this Court to implement and oversee Debtor's reorganization

  process. Indeed, this section authorizes the Court to "issue any order, process

  or judgment that is necessary or appropriate to carry out the provisions of

  this title." 11 U.S.C. § 105(a). The general phraseology provides the basis

  for the bankruptcy court's broad exercise of power in the administration of a

  bankruptcy case while taking action that is appropriate or necessary in

  the exercise of the court's jurisdiction. See United States v. Energy

  Resources Co., 495 U.S. 545, 549-51 (1990) (noting that Section 105

  confers broad power on the bankruptcy courts). When this Court makes that

  inquiry in this case, the only possible answer is that the continued

  prosecution of the litigation against Mr. Singleton would significantly, and

  negatively, affect the administration of this Debtor's estate.




                                         9
Case 18-22157-jrs    Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14             Desc Main
                              Document     Page 10 of 54



                                            15.


         Should the Court grant this Motion and extend the automatic stay to Mr.

  Singleton the Claimants will suffer little or no harm. To the contrary, it will be

  much more efficient to all parties if the Claimants’ claims are resolved in an

  orderly process rather than aggressive piecemeal litigation in two separate courts

  on two separate timelines. Additionally, if the litigation is pursued against Mr.

  Singleton it is possible that he will be forced to file an individual Chapter 11 case.

  This would add additional harm to all parties, including the Claimants. The

  resources of both the Debtor and Mr. Singleton will be depleted with additional

  and significant administrative expenses. It is also important to note that a

  substantial portion of the Claimants’ claims are for attorneys’ fees and expenses

  rather than damages allegedly incurred by the individual Claimants. If the

  Claimants are allowed to pursue claims in two courts (or two Bankruptcy cases),

  the administrative expenses and Claimants’ attorneys’ fees and expenses, to the

  extent allowed, will be the driving force of all cases to the detriment of all

  creditors (including Claimants).


                                            16.

         By this Motion, Debtors request that the Court enter an Order on an

  expedited basis, pursuant to §§ 105(a) of the Bankruptcy Code, extending



                                            10
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14    Desc Main
                             Document     Page 11 of 54



  the automatic stay of §362(a) to Ed Singleton and to the litigation currently

  pending in the District Court.



         WHEREFORE, Debtor respectfully requests that the Court enter an

  Order:

         (A)   Granting Debtor’s Motion and extending the protects of the

  automatic stay to J. Edward Singleton, Jr. in the pending FLSA lawsuit; and

         (B)   Granting such other relief the Court deems just and proper.



         This 26th day of November 2018.


                                         _______/S/_____________________
                                         Scott B. Riddle, Esq.
                                         GA Bar 604855
                                         Law Office of Scott B. Riddle, LLC
                                         Suite 1800
                                         3340 Peachtree Road NE
                                         Atlanta GA 30326
                                         Telephone: (404) 815-0164
                                         Facsimile: (404) 815-0165
                                         scott@scottriddlelaw.com
                                         Counsel for Debtor




                                        11
Case 18-22157-jrs  Doc 38 Filed 11/26/18
       Case 2:17-cv-00090-RWS   Document 1Entered 11/26/18 11:58:14
                                            Filed 05/10/17  Page 1 of Desc
                                                                      16 Main
                          Document     Page 12 of 54




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION

HOPE THOMAS, on behalf of herself
and others similarly situated,                    CIVIL ACTION NO.
                                                   2:17-cv-00090-WCO
             Plaintiffs,
      v.                                          JURY TRIAL DEMANDED

SINGLETON FOOD SERVICES, INC.
d/b/a SUBWAY; and J. EDWARD
SINGLETON, JR.

             Defendants.

                                  COMPLAINT

      Named Plaintiff Hope Thomas (“Named Plaintiff Thomas”), by and through

undersigned counsel, brings this action on behalf of herself and others similarly

situated against Singleton Food Services, Inc., (“Singleton Foods”) and J. Edward

Singleton Jr., (collectively “Defendants”) and states and alleges as follows:

                           NATURE OF THE ACTION

      1.     This is a collective action brought under the Fair Labor Standards Act,

29 U.S.C. § 201 et seq., (“FLSA”), alleging that Defendants failed to pay Named

Plaintiff and others similarly situated at the federally-mandated minimum wage and

overtime premium rate.




                                          1
                                      Exhibit A
Case 18-22157-jrs
       Case 2:17-cv-00090-RWS
                   Doc 38 Filed 11/26/18
                                Document 1Entered
                                            Filed 05/10/17
                                                  11/26/18 11:58:14
                                                            Page 2 of Desc
                                                                      16 Main
                          Document     Page 13 of 54




                         JURISDICTION AND VENUE

      2.     The Court exercises jurisdiction over Plaintiffs’ claims pursuant to 28

U.S.C. § 1331 because the claims raise questions of federal law.

      3.     Venue is proper pursuant to 28 U.S.C. § 1391(b) and Local Rule 3.4

because a substantial part of the events or omissions giving rise to Plaintiffs’ claims

occurred in the Gainesville Division of the Northern District of Georgia.

                                     PARTIES

      4.     Defendant Singleton Foods is a Georgia corporation with its principle

office located at 772 Maddox Dr., Suite 126, East Ellijay, Georgia 30540, according

to the Georgia Secretary of State.

      5.     Singleton Foods may be served with process through its registered

agent, J. Edward Singleton, Jr., 772 Maddox Dr., Suite 126, East Ellijay, Georgia

30540.

      6.     Defendant J. Edward Singleton Jr. is the Chief Economic Officer and

owner of Defendant Singleton Foods.

      7.     J. Edward Singleton may be served wherever he may be found.

      8.     Named Plaintiff and others similarly situated have worked for

Defendants as hourly employees within the three years preceding the filing of this

action.


                                          2
       Case 2:17-cv-00090-RWS
Case 18-22157-jrs               Document 1Entered
                   Doc 38 Filed 11/26/18    Filed 05/10/17  Page 3 of Desc
                                                  11/26/18 11:58:14   16 Main
                          Document     Page 14 of 54




      9.     Named Plaintiff consented in writing to join this action pursuant to 29

U.S.C. § 216(b). (See Exhibit 1.)

      10.    Other similarly situated individuals are interested in joining this action.

      11.    For example, opt-in Plaintiff Elain Chambers (“Opt-in Plaintiff

Chambers”), Opt-in Plaintiff David Burmeister, Opt-in Plaintiff Maranda

Burmeister, and Opt-in Plaintiff Heather Trillet filed consent forms to join this

lawsuit. (See Exhibits 2, 3, 4, and 5.)

    FACTUAL ALLEGATIONS SHOWING THAT DEFENDANTS ARE
                    JOINT EMPLOYERS

      12.    Defendants are “employers” within the meaning of the FLSA, 29

U.S.C. § 203(d).

      13.    During the three years preceding the filing of this Complaint,

Defendants employed Plaintiffs who engaged in interstate commerce or the

production of goods for interstate commerce within the meaning of the FLSA.

      14.    For example, Named Plaintiff Thomas uses Defendants’ computer

systems, processes credit card transactions, and sells and prepares food made from

ingredients that traveled through interstate commerce.

      15.    Defendant Singleton Foods is an enterprise whose annual gross sales or

business done exceeds $500,000.



                                           3
       Case 2:17-cv-00090-RWS
Case 18-22157-jrs               Document 1Entered
                   Doc 38 Filed 11/26/18    Filed 05/10/17  Page 4 of Desc
                                                  11/26/18 11:58:14   16 Main
                          Document     Page 15 of 54




      16.   During the three years preceding the filing of this Complaint, Singleton

Foods employed one or more employees who handle goods that have traveled in

interstate commerce within the meaning of the FLSA.

      17.   Defendant Singleton Foods qualifies as an “employer” within the

meaning of the FLSA.

      18.   “Subway” is a trade name used by Defendants.

      19.   Defendants Singleton Foods and J. Edward Singleton Jr. own and

operate approximately 17 Subway sandwich restaurants located in Georgia and

North Carolina.

      20.   For example, Defendants own and operate the Subway sandwich

restaurant located at 88 Highland Crossing, East Ellijay, Georgia 30540 (the “88

Highland Crossing Subway”).

      21.   Defendants also own and operate the Subway sandwich restaurant

located at 500 Highland Crossing, East Ellijay, Georgia 30540 (the “500 Highland

Crossing Subway”).

      22.   Defendants currently employ Named Plaintiff Thomas as an hourly

employee at the 88 Highland Crossing Subway restaurant.




                                        4
       Case 2:17-cv-00090-RWS
Case 18-22157-jrs               Document 1Entered
                   Doc 38 Filed 11/26/18    Filed 05/10/17  Page 5 of Desc
                                                  11/26/18 11:58:14   16 Main
                          Document     Page 16 of 54




      23.    Within the three years preceding the filing of this Complaint,

Defendants also employed Named Plaintiff Thomas at the 500 Highland Crossing

Subway restaurant.

      24.    Defendants employed Opt-in Plaintiff David Burmeister as an hourly

employee at the 88 Highland Crossing Subway restaurant.

      25.    Defendants also employed Opt-in Plaintiff David Burmeister at the 500

Highland Crossing Subway restaurant.

      26.    The Subway sandwich restaurants owned and operated by Defendants

are an enterprise operated for the common business purpose of selling food to

customers.

      27.    Defendants’ Subway sandwich restaurant enterprise is an enterprise

engaged in commerce or the production of goods for commerce within the meaning

of the FLSA.

      28.    During the three years preceding the filing of this Complaint, Defendant

J. Edward Singleton Jr. exercised operational control over Defendants’ Subway

sandwich restaurants in Georgia and North Carolina, including the 88 Highland

Crossing Subway and the 500 Highland Crossing Subway.




                                         5
       Case 2:17-cv-00090-RWS
Case 18-22157-jrs               Document 1Entered
                   Doc 38 Filed 11/26/18    Filed 05/10/17  Page 6 of Desc
                                                  11/26/18 11:58:14   16 Main
                          Document     Page 17 of 54




       29.    For example, Defendant J. Edward Singleton Jr. determined the

compensation practices applicable to Defendants’ employees at all of its Subway

sandwich restaurants, including Plaintiffs.

       30.    Defendant J. Edward Singleton Jr. had the authority to make changes

to the compensation practices applicable to Defendants’ employees at all of its

Subway sandwich restaurants, including Plaintiffs.

       31.    Defendant J. Edward Singleton Jr. had the authority to hire and fire

employees of Defendants’ Subway sandwich restaurants, including Plaintiffs.

       32.    Defendant J. Edward Singleton Jr. determined the employment policies

applicable to all employees of Defendants’ Subway sandwich restaurants, including

Plaintiffs.

       33.    Defendant J. Edward Singleton Jr. maintained the employment records

of the employees working at Defendants’ Subway sandwich restaurants.

       34.    Defendant J. Edward Singleton Jr. is an employer within the meaning

of the FLSA.

       35.    Defendant J. Edward Singleton Jr. employed Plaintiffs within the

meaning of the FLSA.

       36.    Plaintiffs are or were “employees” of Defendants within the meaning

of the FLSA 29 U.S.C. § 203(e).


                                          6
       Case 2:17-cv-00090-RWS
Case 18-22157-jrs               Document 1Entered
                   Doc 38 Filed 11/26/18    Filed 05/10/17  Page 7 of Desc
                                                  11/26/18 11:58:14   16 Main
                          Document     Page 18 of 54




      37.   Defendants J. Edward Singleton and Singleton Foods jointly employed

Plaintiffs within the meaning of the FLSA.

                FACTUAL ALLEGATIONS IN SUPPORT OF
                       PLAINTIFFS’ CLAIMS

      38.   Defendants own and operate approximately 17 Subway sandwich

restaurants located in Georgia and North Carolina.

      39.   Named and Opt-in Plaintiffs are individuals who are, or have been,

employed by Defendants as hourly employees at one or more of Defendants’

Subway sandwich restaurants located in Georgia and North Carolina within the three

years preceding the filing of this Complaint (“Hourly Employees”).

      40.   Hourly Employees’ job duties consist of preparing and cooking food

items; running the cash registers; taking orders from customers; and preparing the

Subway sandwich restaurants for opening and closing, among other things.

      41.   Defendants use a timekeeping system to track the hours worked by

Hourly Employees.

      42.   Defendants pay Hourly Employees an hourly wage for their hours

worked.

      43.   For example, Defendants pay Named Plaintiff Hope Thomas $8.00 per

hour for certain hours worked.



                                        7
       Case 2:17-cv-00090-RWS
Case 18-22157-jrs               Document 1Entered
                   Doc 38 Filed 11/26/18    Filed 05/10/17  Page 8 of Desc
                                                  11/26/18 11:58:14   16 Main
                          Document     Page 19 of 54




      44.    Defendants paid Opt-in Plaintiff David Burmeister $7.25 per hour for

certain hours worked.

      45.    However, Defendants subject the Hourly Employees at all of their

Subway Sandwich restaurants to common illegal policies and practices that result in

Hourly Employees receiving less than $7.25 for all hours worked.

      46.    Defendants subject the Hourly Employees at all of their Subway

Sandwich restaurants to common illegal policies and practices that result in Hourly

Employees receiving less than 1.5 times their regular hourly rate for all hours worked

over 40 in a workweek.

      47.    For example, Defendants subject all Hourly Employees to an illegal pay

policy of only compensating Hourly Employees for the hours they are scheduled to

work, as opposed to the hours actually worked by Hourly Employees.

      48.    Hourly Employees typically work hours in excess of those they are

scheduled to work.

      49.    For example, Hourly Employees who are scheduled to open

Defendants’ stores are scheduled to arrive at Defendants’ stores thirty minutes prior

to opening to prepare the store for the days’ operation by performing job duties such

as baking bread and preparing the ingredient to be used in making sandwiches.




                                          8
       Case 2:17-cv-00090-RWS
Case 18-22157-jrs               Document 1Entered
                   Doc 38 Filed 11/26/18    Filed 05/10/17  Page 9 of Desc
                                                  11/26/18 11:58:14   16 Main
                          Document     Page 20 of 54




      50.    However, it often takes Hourly Employees more than 30 minutes to

prepare Defendants’ stores for opening.

      51.    Because it takes Hourly Employees more than 30 minutes to prepare

Defendants’ stores for opening, Hourly Employees arrive at Defendants’ stores prior

to the start of their scheduled shifts to begin preparing Defendants’ stores for

opening.

      52.    Defendants know that Hourly Employees arrive prior to the start of their

scheduled shift to begin preparing the stores for opening.

      53.    However, Hourly Employees are not allowed to clock into Defendants’

timekeeping system while performing these duties prior to the start of their

scheduled shifts.

      54.    Instead, Hourly Employees must wait until the start of their scheduled

shifts to clock into Defendants’ timekeeping system.

      55.    Hourly Employees receive no wages for the hours worked prior to the

start of their scheduled shift.

      56.    By way of further example, Hourly Employees who are scheduled to

close Defendants’ stores are required to complete certain “side jobs” such as

cleaning Defendants’ store and preparing Defendants’ store for the next day’s

customers before Hourly Employees are permitted to leave for the day.


                                          9
      Case 2:17-cv-00090-RWS
Case 18-22157-jrs Doc 38 FiledDocument
                               11/26/18 1Entered
                                           Filed 05/10/17  Page 10 ofDesc
                                                  11/26/18 11:58:14  16 Main
                          Document    Page 21 of 54




      57.    However, Defendants provide Hourly Employees a specified amount

of time within which to complete their side jobs.

      58.    It typically takes Hourly Employees longer than the time provided by

Defendants to complete their side jobs.

      59.    Defendants know that it typically takes Hourly Employees longer than

the time provided by Defendants to complete their side jobs.

      60.    However, Defendants do not pay Hourly Employees for any time spent

performing their side jobs in addition to the time provided by Defendants.

      61.    This practice results in Hourly Employees receiving no wages for

certain hours worked.

      62.    By way of further example, Hourly Employees are often required to

work past the end of their scheduled shift due to customer demand.

      63.    Defendants know that Hourly Employees often work past the end of

their scheduled shifts.

      64.    When Hourly Employees are required to work past the end of their

scheduled shifts, Hourly Employees are only compensated for the hours they were

scheduled to work.




                                          10
      Case 2:17-cv-00090-RWS
Case 18-22157-jrs Doc 38 FiledDocument
                               11/26/18 1Entered
                                           Filed 05/10/17  Page 11 ofDesc
                                                  11/26/18 11:58:14  16 Main
                          Document    Page 22 of 54




      65.    When Hourly Employees work past the end of their scheduled shifts,

Hourly Employees receive no wages for the hours worked after their shift was

scheduled to end.

      66.    For example, on at least one occasion, Opt-In Plaintiff Chambers was

required to work past the end of her scheduled shift because Ms. Chambers’ store

manager left the store and did not return until after Opt-in Plaintiff Chamber’s shift

had ended.

      67.    Opt-in Plaintiff Chambers had no choice but to continue working past

the end of her scheduled shift because she was the only employee at the store.

      68.    However, Defendants removed the hours Opt-in Plaintiff Chambers

worked past the end of her scheduled shift.

      69.    Opt-in Plaintiff Chambers received no wages for the hours worked past

the end of her scheduled shift.

      70.    By way of final example of Defendants’ illegal pay policy of only

compensating Hourly Employees for the hours they are scheduled to work, in April

2017, Defendants put up a sign at the 88 Highland Crossing Store notifying Hourly

Employees of Defendants’ policy of only paying Hourly Employees for the hours

they are scheduled to work.




                                         11
      Case 2:17-cv-00090-RWS
Case 18-22157-jrs Doc 38 FiledDocument
                               11/26/18 1Entered
                                           Filed 05/10/17  Page 12 ofDesc
                                                  11/26/18 11:58:14  16 Main
                          Document    Page 23 of 54




      71.   The sign instructs Hourly Employees to clock out of the timekeeping

system when their shift is scheduled to end because they will only be paid for hours

on the schedule.

      72.   A true and correct copy of this sign is attached as Exhibit 6.

      73.   The common illegal pay practice of not paying Hourly Employees for

hours worked in addition to their scheduled hours is applicable to all Hourly

Employees working at Defendants’ stores, including crew members, store managers

and assistant store managers.

      74.   For example, Opt-in Plaintiff Heather Trillet worked for Defendants as

a crew member, assistant store manager and store manager.

      75.   Opt-in Plaintiff Trillet was paid an hourly wage for certain hours

worked while employed as a crew member, store manager and assistant manager.

      76.   Opt-in Plaintiff Trillet worked hours in excess of her scheduled hours

as a crew member, assistant store manager and store manager.

      77.   Opt-in Plaintiff Trillet was not paid for the hours she worked in addition

to her scheduled hours as a crew member, store manager and assistant store manager.

      78.   This common unlawful pay practice applicable to all Hourly

Employees results in Hourly Employees receiving no wages for certain hours

worked.


                                         12
      Case 2:17-cv-00090-RWS
Case 18-22157-jrs Doc 38 FiledDocument
                               11/26/18 1Entered
                                           Filed 05/10/17  Page 13 ofDesc
                                                  11/26/18 11:58:14  16 Main
                          Document    Page 24 of 54




      79.   Some of the hours worked by Hourly Employees that Defendants

remove and for which Hourly Employees receive no wages are hours worked over

40 in a workweek.

      80.   For example, as a store manager and assistant store manager, Opt-in

Plaintiff Trillet worked between 50 and 60 hours per week.

      81.   However, Opt-in Plaintiff Trillet was not compensated at 1.5 times her

regular rate of pay for all hours worked over 40 in certain workweeks.

      82.   Defendants’ illegal policy of only compensating Hourly Employees for

the hours they are scheduled to work results in Hourly Employees receiving less than

1.5 times their regular hourly rate for all hours worked over 40 in a workweek.

      83.   Due to Defendant’s policy of removing certain hours from Hourly

Employees’ time records, and not recording certain hours worked by Hourly

Employees, Defendants violated the recordkeeping requirements of the FLSA.

  COUNT I: WILLFUL FAILURE TO COMPENSATE PLAINTIFFS AT
               THE REQUIRED MINIMUM WAGE

      84.   Defendants pay Hourly Employees, including Plaintiffs, an hourly

wage for certain hours worked.

      85.   However, Defendants fail to compensate Hourly Employees for all

hours worked at the required minimum wage of $7.25 per hour.



                                        13
      Case 2:17-cv-00090-RWS
Case 18-22157-jrs Doc 38 FiledDocument
                               11/26/18 1Entered
                                           Filed 05/10/17  Page 14 ofDesc
                                                  11/26/18 11:58:14  16 Main
                          Document    Page 25 of 54




       86.   Defendants remove hours from Hourly Employees’ time records such

that Hourly Employees do not receive at least $7.25 per hour for all hours worked.

       87.   Defendants require Hourly Employees to perform work – such as

preparing the stores for opening and closing – while off the clock and pay Hourly

Employees no wages for certain hours worked.

       88.   Defendants knew or should have known that Plaintiffs worked hours

for which they received no wages.

       89.   By failing to compensate Hourly Employees at the required federal

minimum wage, Defendants violated, and continue to violate, Hourly Employees’

rights under the FLSA.

       90.   Defendants’ violation of the FLSA’s minimum wage provision is

willful.

       91.   Defendants violated, and continue to violate, the FLSA with reckless

disregard for their obligations under the FLSA.

       92.   Pursuant to 29 U.S.C. §216(b), Defendants are liable to Hourly

Employees for all unpaid wages at a rate not less than $7.25 per hour, liquidated

damages in an amount equal to their unpaid wages, attorney fees and costs.




                                        14
Case 18-22157-jrs
      Case 2:17-cv-00090-RWS
                  Doc 38 FiledDocument
                               11/26/18 1Entered
                                           Filed 05/10/17
                                                  11/26/18 11:58:14
                                                           Page 15 ofDesc
                                                                     16 Main
                          Document    Page 26 of 54




  COUNT II: WILLFUL FAILURE TO PAY HOURLY EMPLOYEES AT
           THE REQUIRED OVERTIME PREMIUM RATE

         93.      Hourly Employees work hours in excess of 40 during certain

workweeks.

         94.      However, Defendants fail to compensate Hourly Employees for all

hours worked, including those over 40 per workweek.

         95.      Defendants fail to compensate Hourly Employees at not less than 1.5

times their regular rate of pay for all hours worked over 40 in a workweek.

         96.      Defendants knew or should have known that Hourly Employees

worked hours in excess of 40 per workweek for which they were not compensated

at 1.5 times their regular rate of pay.

         97.      Defendants’ violation of the FLSA demonstrates a reckless disregard

for Hourly Employees’ right under federal law.

         98.      Defendants’ violation of the FLSA’s overtime provisions is willful.

         99.      Pursuant to 29 U.S.C. § 216(b), Defendants are liable to Hourly

Employees for unpaid overtime wages, liquidated damages, attorney fees and costs.

                               DEMAND FOR JUDGMENT

         Plaintiffs respectfully requests that the Court:

   (a)         Declare that Defendants’ actions, policies, and practices complained of

               herein violate the rights of Plaintiffs as secured by federal law;

                                               15
Case 18-22157-jrs
      Case 2:17-cv-00090-RWS
                  Doc 38 FiledDocument
                               11/26/18 1Entered
                                           Filed 05/10/17
                                                  11/26/18 11:58:14
                                                           Page 16 ofDesc
                                                                     16 Main
                          Document    Page 27 of 54




  (b)      Enter judgment against Defendants that their violations of the FLSA were

           willful;

  (c)      Award all unpaid wages;

  (d)      Award liquidated damages in an amount equal to Plaintiffs’ unpaid

           wages;

  (e)      Award reasonable attorney fees, costs, and expenses; and

  (f)      All other relief to which Plaintiffs may be entitled.

                         DEMAND FOR TRIAL BY JURY

        Pursuant to Fed. R. Civ. P. 38, Plaintiffs demand a trial by jury.

        Respectfully submitted: 5/10/2017



                                                   s/Dustin L. Crawford
POOLE HUFFMAN LLC                                  Dustin L. Crawford
315 W. Ponce de Leon Ave.                          Georgia Bar No. 758916
Suite 344                                          John L. Mays
Decatur, Georgia 30030                             Georgia Bar No. 986574
Telephone: (404) 855-3002
Facsimile: (404) 855-4066
dustin@poolehuffman.com                            Counsel for Plaintiffs
john@poolehuffman.com




                                           16
Case 18-22157-jrs               Doc 38        Filed 11/26/18 Entered 11/26/18 11:58:14                                     Desc Main
                                              Document     Page 28 of 54




From:      Dustin Crawford <dustin@poolehuffman.com>
To:      "Stacey_Kemp@gand.uscourts.gov" <Stacey_Kemp@gand.uscourts.gov>
Cc:      Dan Kniffen <KniffenD@deflaw.com>, Meredith Riggs Guerrero <mguerrero@deflaw.com>, John Mays
<john@poolehuffman.com>
Date:     11/19/2018 08:00 PM
Subject:     Thomas et al v. Singleton Food Services at al - Request for the Court's Intervention in a Discovery Dispute




Dear Ms. Kemp:

The Plaintiffs in the above-referenced matter seek relief from the Court with respect to a discovery dispute between
the Parties. Plaintiffs served Defendants with Requests for Production of Documents and Interrogatories on October
5, 2018 via email and again on October 11, 2018 via U.S. mail. The time for Defendants to respond has passed, and
Defendants have not responded to Plaintiffs’ discovery requests. While Defendant Singleton Food Services, Inc.,
filed for Chapter 11 Bankruptcy on  November 3, 2018, thus staying the litigation against that Defendant, Defendant
J. Edward Singleton Jr. has not filed for bankruptcy, nor has the automatic stay applicable to Defendant Singleton



                                                       Exhibit B
Case 18-22157-jrs           Doc 38        Filed 11/26/18 Entered 11/26/18 11:58:14                      Desc Main
                                          Document     Page 29 of 54

Foods Inc been extended to Defendant Edward Singleton. Thus, Defendant Ed Singleton must respond to Plaintiffs’
discovery requests within the time provided by the Federal Rules. Mr. Singleton failed to do so.

On November 16, 2018, I requested to meet and confer with Defense counsel regarding Defendant Ed Singleton’s
failure to respond to Plaintiffs’ discovery requests. Defense counsel informed me that Mr. Singleton does not intend
to respond to Plaintiffs’ requests. The Parties thus have a discovery dispute with respect to which Plaintiffs request
the Court’s intervention.

Please let the Parties know how the Court would like us to proceed.

Kind regards,

Dustin Crawford (counsel to Plaintiffs)



                       Dustin L. Crawford
                       Attorney at Law
                       Direct: 404-855-3002 | Fax: 888-709-5723
                       3562 Habersham at Northlake, Bldg. J, Ste 200, Tucker, Ga
                       30084
                       dustin@poolehuffman.com |  poolehuffman.com
Case 18-22157-jrs    Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14   Desc Main
                              Document     Page 30 of 54




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION
HOPE THOMAS, on behalf of herself             )
and others similarly situated,                )
                                              )
      Plaintiffs,                             )
                                              )
vs.                                           )        CIVIL ACTION
                                              )        NO: 2:17-cv-00090-RWS
SINGLETON FOOD SERVICES, INC.                 )
d/b/a SUBWAY and J. EDWARD                    )
SINGLETON, JR.,                               )
                                              )
      Defendants.                             )
                                              )

      PLAINTIFFS’ FIRST INTERROGATORIES TO DEFENDANTS

      Plaintiffs propound the following interrogatories to be answered by

Defendants Singleton Food Services, Inc., and J. Edward Singleton, Jr.

(“Defendants”) pursuant to Fed. R. Civ. P. 26 and 33.

                    INSTRUCTIONS & DEFINITIONS

      A.     Relevant period. The relevant period is the period of time beginning

three years prior to the filing of the Complaint and continuing to the present and

shall be the applicable time period unless otherwise stated.

      B.     Concerning. The term “concerning” means referring to, describing,

evidencing, containing, reflecting, or constituting.

                                          1

                                    Exhibit C
Case 18-22157-jrs     Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14         Desc Main
                               Document     Page 31 of 54




       C.     Document. The terms “document” and “documents” are defined to be

synonymous in meaning and equal in scope to the terms “documents” and

“electronically stored information” as used in Fed. R. Civ. P. 34(a).

       D.     Identify (Documents). When referring to documents, to “identify”

means to give, to the extent known: (i) the type of document; (ii) the general subject

matter of the document; (iii) the date of the document; (iv) the author(s), according

to the document; and (v) the person(s) to whom, according to the document, the

document (or a copy) was sent; or, alternatively, to produce the document.

       E.     Identify (Entities). When referring to entities, to “identify” means to

give the entity’s: (i) full name; (ii) last known address of the principal place of

business of the organization to be identified; (iii) and relationship, if any, to Plaintiffs

or Defendants.

       F.     Identify (Persons). When referring to natural persons, to “identify”

means to give the person’s: (i) full name; (ii) last known address, email address and

phone number; (iii) last known place of employment; (iv) last known job title; and

(v) relationship, if any, to Plaintiffs or Defendants.

       G.     Person. The term “Person” means a natural individual, corporation,

partnership, or other business association or entity, or any government or

governmental public body, commission, board, agency, authority, or district.

                                             2
Case 18-22157-jrs    Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14   Desc Main
                              Document     Page 32 of 54




      H.     Electronically stored information (ESI). “ESI” means information

created, manipulated, communicated, stored, maintained, or utilized in digital form.

Plaintiffs. “Plaintiffs” means Named Plaintiff Thomas and all Opt-in Plaintiffs who

filed consent forms to join this case, unless otherwise specified.

      I.     Whenever a date, amount, computation or figure is requested, please

provide the exact date, amount, computation or figure unless it is unknown. If it is

unknown, provide the approximate or best estimate, and state that such response is

an approximation or estimation.

      J.     If you believe that an interrogatory is confusing, vague, or ambiguous,

please contact me by phone or email as soon as possible for clarification—rather

than waiting until the responses are due to object—to avoid discovery disputes and

delays based on curable defects.

                              INTERROGATORIES

      1.     INDIVIDUAL(S) RESPONDING. Identify the person(s) verifying the

answers to these interrogatories, along with all persons who supplied information or

assistance in the preparation of said answers.

      2.     SOURCES OF ESI. Identify and describe the email systems, messaging

systems, document management systems, storage devices, servers, telephone and

voicemail systems (including mobile devices and VoIP systems), and databases that

                                          3
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14      Desc Main
                             Document     Page 33 of 54




were used in the ordinary course of Defendants’ business during the relevant period

by Defendants and its managers (including, but not limited to, General Managers,

Assistant General Managers, Secretaries, Store Managers) and state whether

archives or back-up copies of the electronically-stored information contained in

those sources is maintained by Defendants. If Defendants maintain archives or back-

up copies of such ESI, please describe the systems used to archive or back-up data

in the ordinary course of business.

      3.     RECORDS RETENTION. Describe your electronic records retention

policy governing the storage and destruction of electronically stored information

(ESI), including in your answer (1) which types of ESI are retained, (2) how and

where the retained information is backed up and stored, (3) and specific intervals for

retention.

      4.     TIME RECORDS AND TIMEKEEPING DATABASES. Identify the

timekeeping system where Plaintiffs’ time records were maintained and the

individuals who have access to the timekeeping system and describe any electronic

databases that you utilized during the relevant period to track the hours worked by

Plaintiffs. Please explain how you used each database, and please identify each

database’s platform (Oracle, SQL, Salesforce, etc.).



                                          4
Case 18-22157-jrs      Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14    Desc Main
                                Document     Page 34 of 54




      5.     SCHEDULED HOURS. Identify the person(s) responsible for

determining the number of hours Plaintiffs were scheduled to work each week during

the relevant period.

      6.     HOURS PAID. Identify the person(s) responsible for determining the

number of hours for which Plaintiffs were paid each week during the relevant period.

      7.     PLAINTIFFS’ EMPLOYERS. Identify the person(s) responsible for

determining the hours of operation of each location where each Plaintiff worked; the

number of employees employed at each location where Plaintiffs worked; and the

rates of pay received by Plaintiffs at each location. With respect to each person

identified, describe that person’s position in Defendants’ business.

      8.     PLAINTIFFS’         EMPLOYMENT           LOCATIONS.        Identify   the

location(s) by store number and address where each Plaintiff worked during the

relevant period; the position or positions held by each Plaintiff at each location; and

the dates that Plaintiffs held such positions at each location.

      9.     HOURS WORKED. Identify the dates and locations of any meetings

(whether in person, via telephone, or videoconference) attended by Defendant J.

Edward Singleton, Jr., and any members of Defendants’ management team,

including, but not limited to, Melissa Gravitte or Tori Vincent, at which: (1) the

hours Plaintiffs were permitted to work, required to work, suggested to work,

                                           5
Case 18-22157-jrs    Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14      Desc Main
                              Document     Page 35 of 54




prohibited from working, required to record, or prohibited from recording were

discussed; or (2) the wages Plaintiffs were required to receive, permitted to receive,

or prohibited from receiving were discussed during the relevant period.

      10.    INVESTIGATIONS. State whether Defendants, or any individual

acting on Defendant’s behalf, have obtained statements in any form from any person

concerning the allegations contained in Plaintiff's First Amended Complaint (ECF

No. 3) or Defendant’s Answer (ECF No. 14) and, with respect to each statement

identified, (a) identify the persons giving statements, and state (b) the dates upon

which the statements were taken, (c) the identity of the person taking the statements,

and (d) whether such statements were written, oral, or recorded.

      11.    PLAINTIFFS’ EMPLOYER. Describe in detail the corporate structure

of Defendant Singleton Food Services, Inc., and identify: (a) all officers, directors,

managers, secretaries, shareholders, board members, and owners; and (b) all human

resources personnel, during the relevant period.

      12.    PLAINTIFFS’ EMPLOYER. Identify the person(s) responsible for, or

who were consulted with respect to, hiring Plaintiffs, firing Plaintiffs, or setting or

modifying Plaintiffs’ rates of pay, and describe the role of each person identified.

      13.    PLAINTIFFS’ EMPLOYER. Identify the person(s) responsible for

establishing, modifying, and/or enforcing the employment policies applicable to

                                          6
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14    Desc Main
                             Document     Page 36 of 54




Plaintiffs, and, with respect to each person identified, describe that person’s

relationship to Singleton Food Services, Inc.

Dated:      October 5, 2018.

                                             /s/ Dustin L. Crawford
Poole Huffman, LLC                           Dustin L. Crawford
3562 Habersham at Northlake                  Georgia Bar No. 758916
Tucker, Georgia 30084                        John L. Mays
T: (404) 373 – 4008 (Ext. 101)               Georgia Bar No. 986574
F: (877) 813 – 1845
dustin@poolehuffman.com                      Counsel for the Plaintiff
john@poolehuffman.com




                                         7
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14    Desc Main
                             Document     Page 37 of 54




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION
HOPE THOMAS, on behalf of herself            )
and others similarly situated,               )
                                             )
      Plaintiffs,                            )
                                             )
vs.                                          )     CIVIL ACTION
                                             )     NO: 2:17-cv-00090-RWS
SINGLETON FOOD SERVICES, INC.                )
d/b/a SUBWAY and J. EDWARD                   )
SINGLETON, JR.,                              )
                                             )
      Defendants.                            )
                                             )

            PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION
                  OF DOCUMENTS TO DEFENDANTS

      Pursuant to Fed. R. Civ. P. 26 and 34, Plaintiffs request that Defendants

Singleton Food Services, Inc and J. Edward Singleton, Jr. (“Defendants”) produce

the documents designated below for inspection and copying at the offices of POOLE

HUFFMAN LLC, 3562 Habersham at Northlake, Building J, Suite 200, Tucker,

Georgia 30084.

                    INSTRUCTIONS & DEFINITIONS

      A.     Rule 26 Requirements. These requests are subject to Fed. R. Civ. P.

26(b)(5) regarding assertions of privilege, Fed. R. Civ. P. 26(e) regarding

supplementation, and Fed. R. Civ. P. 26(g) regarding certification of responses.


                                        1
                                      Exhibit D
Case 18-22157-jrs      Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14        Desc Main
                                Document     Page 38 of 54




      B.      Rule 34 Requirements. These requests are subject to Fed. R. Civ. P.

34(b)(2) regarding answers and objections. Please note that you “must produce

documents as they are kept in the usual course of business or must organize and label

them to correspond to the categories in the request.” Fed. R. Civ. P. 34(b)(2)(E)(i).

Supplementation by organization will be requested for any responsive documents

produced in a manner that does not comply with Rule 34(b)(2)(E)(i).

      C.      Partial Responses. If a partial or incomplete answer or production is

provided, you must state the reason that the answer or production is partial or

incomplete.

      D.      Concerning. The term “concerning” means referring to, referencing,

describing, evidencing, reflecting, relating to, containing, or constituting.

      E.      Plaintiffs means the Named Plaintiff and all Opt-in Plaintiffs unless

otherwise specified.

      F.      Defendants or you. The terms “Defendants” and “you” mean the named

Defendants in this lawsuit.

      G.      Document. The terms “document” and “documents” are defined to be

synonymous in meaning and equal in scope to the terms “documents” and

“electronically stored information” as used in Fed. R. Civ. P. 34(a).




                                           2
Case 18-22157-jrs      Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14   Desc Main
                                Document     Page 39 of 54




      H.    Form of production for documents that exist in electronic form. Any

documents that exist in electronic form are specifically requested to be produced in

native or near-native formats, pursuant to Rule 34(b)(1)(C) of the Federal Rules of

Civil Procedure and should not be converted to an imaged format (e.g. .TIFF

or .PDF) unless such document must be redacted to remove privileged content or the

document does not exist within your care, custody or control in a native electronic

format. Native format requires production in the same format in which the

information was customarily created, used, and stored by you. The table below

supplies examples of the native or near-native forms in which specific types of

electronically stored information (ESI) should be produced:

           SOURCE ESI                   NATIVE (OR NEAR-NATIVE)
                                            FORM(S) SOUGHT

       Microsoft Word               .DOC, .DOCX
       documents
       Microsoft Excel              .XLS, .XLSX
       Spreadsheets
       Microsoft                    .PPT, .PPTX
       PowerPoint
       Presentations
       Microsoft Access             .MDB
       Databases
       WordPerfect                  .WPD
       documents



                                           3
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14    Desc Main
                             Document     Page 40 of 54




      Adobe Acrobat              .PDF
      Documents
      Photographs                .JPG
      E-mail                     Messages should be produced to preserve
                                 and supply the source RFC 2822 content of
                                 the communication and attachments in a
                                 fielded, electronically searchable format.
                                 For Microsoft Exchange or Outlook
                                 messaging, .PST format will suffice. Single
                                 message production formats like .MSG or
                                 .EML may be furnished, if source folder
                                 data is preserved and produced. If your
                                 workflow requires that attachments be
                                 extracted and produced separately from
                                 transmitting messages, attachments should
                                 be produced in their native forms with
                                 parent/child relationships to the message
                                 and container(s) preserved and produced.
      Databases (excluding       Unless the entire contents of a database are
      e-mail systems)            responsive, extract responsive content to a
                                 fielded and electronically searchable format
                                 preserving metadata values, keys, and field
                                 relationships. If doing so is not feasible,
                                 please identify the database and supply
                                 information concerning the schemas and
                                 query language of the database, along with
                                 a detailed description of its export
                                 capabilities, to enable Plaintiffs to develop
                                 a query sufficient to identify, extract, and
                                 export responsive data.
      I.    Form of production for documents that do not exist in electronic form.

Documents that do not exist in a native electronic format or which require redaction




                                         4
Case 18-22157-jrs    Doc 38     Filed 11/26/18 Entered 11/26/18 11:58:14    Desc Main
                                Document     Page 41 of 54




of privileged content are requested to be produced in searchable portable document

format (.PDF) with logical unitization preserved.

      J.     Medium of production. Productions smaller than 32GB should be made

using a flash/thumb drive. Productions larger than 32GB should be made using a

portable external hard drive.

      K.     Relevant period. The relevant period is the period of time beginning

three years from the date the Complaint was filed and continuing to the present and

shall be the applicable time period applicable unless otherwise stated.

      L.     Avoidance of disputes and delays. If you believe that a request is

confusing, vague, or ambiguous, please apply a reasonable construction to the

request and respond accordingly. You may specify your construction of the request

in the written portion of your response. Alternatively, you may contact counsel for

clarification prior to serving your response.

                                     REQUESTS

      1.     PLAINTIFFS’ JOB DUTIES. Produce any written descriptions of the

job duties of Plaintiffs during the relevant period, including all revisions and drafts

to such job descriptions.




                                           5
Case 18-22157-jrs    Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14      Desc Main
                              Document     Page 42 of 54




      2.     PLAINTIFFS’ JOB DUTIES. Produce all documents concerning the

training of any Plaintiff in the performance of his or her job duties, whether live, by

computer, or other means.

      3.     EMPLOYMENT POLICIES. Produce all documents, including

internal communications, memoranda, and employee handbooks (including drafts

and revisions thereto), concerning the employment policies applicable to Plaintiffs

during the relevant period. This request includes all documents concerning the

number of hours Plaintiffs were scheduled, instructed, prohibited from, or permitted

to work during any workweek during the relevant period.

      4.     EMPLOYMENT POLICIES. Produce all documents concerning the

supervision of Plaintiffs during the relevant period, including Defendants’

supervisory structure and levels of supervision; the day-to-day supervision of

Plaintiffs; and the polices, practices, and procedures for any training of Plaintiffs,

General Managers, Assistant General Managers, Store Managers, or Assistant Store

Managers.

      5.     EMPLOYMENT POLICIES. Produce all documents concerning any

measures Defendants used during the relevant period to ensure the quality,

efficiency, consistency, or reliability of the work performed by Plaintiffs, including




                                          6
Case 18-22157-jrs     Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14   Desc Main
                               Document     Page 43 of 54




any disciplinary policies, and all documents concerning the enforcement of those

policies with respect to Plaintiffs.

       6.     EVIDENCE OF HOURS WORKED BY PLAINTIFFS. Produce

Plaintiffs’ schedules during the relevant period, including all revisions or

modifications made thereto.

       7.     EVIDENCE OF HOURS WORKED BY PLAINTIFFS. Produce all

video surveillance recordings from all stores where any Plaintiff worked during the

relevant period.

       8.     EVIDENCE OF HOURS WORKED BY PLAINTIFFS. Produce all

communications including, but not limited to, emails and texts messages concerning

the hours worked or recorded by Plaintiffs. This request includes all communications

concerning the removal of, or modification to, hours recorded by Plaintiffs in

Defendants’ timekeeping system.

       9.     EVIDENCE OF HOURS WORKED BY PLAINTIFFS. Produce all

documents, including internal memoranda and communications (e.g., emails, text

messages, etc.), concerning the amount of time required, recommended, suggested,

or permitted to perform a given task, assignment, duty, or function performed by the

Plaintiffs (including, but not limited to, opening and closing Defendants’ stores)

during the relevant period.


                                          7
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14      Desc Main
                             Document     Page 44 of 54




      10.    EVIDENCE OF HOURS WORKED BY PLAINTIFFS. Produce all

documents, including internal communications (emails, texts messages, etc.) or

memoranda, between or among Defendant J. Edward Singleton, Jr., and Defendants’

managers, supervisors, secretaries, or office managers (including, but not limited to,

Melissa Gravitte and Tori Vincent) concerning the minimum,                 maximum,

recommended, suggested, permitted, or required number of employees who should,

must, or will work on a particular assignment (including opening and closing

Defendants’ stores), on a particular day, during a particular week, or at a particular

location.

      11.    EVIDENCE OF HOURS WORKED BY PLAINTIFFS. Produce all

documents, communications (emails, texts messages, etc.), and memoranda

concerning the number of hours that Plaintiffs: (1) were required to work, permitted

to work, requested to work, scheduled to work, or prohibited from working; (2) were

required to record, permitted to record, or prohibited from recording in Defendants’

timekeeping system; or (3) the amount of wages Plaintiffs were permitted to receive,

required to receive, recommended to receive, or prohibited from receiving.

      12.    EVIDENCE OF HOURS WORKED BY PLAINTIFFS. Produce all

communications (emails, texts messages, etc.) between Defendant J. Edward

Singleton, Jr. and Defendants’ managerial team (including, but not limited to,


                                          8
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14    Desc Main
                             Document     Page 45 of 54




Supervisors, General Managers, Assistant General Managers, Store Managers,

Regional Managers, Secretaries, Office Managers) concerning the number of hours

that Plaintiffs: (1) were required to work, permitted to work, requested to work,

scheduled to work, or prohibited from working; (2) were required to record,

permitted to record, or prohibited from recording in Defendants’ timekeeping

system; or (3) the amount of wages Plaintiffs were permitted to receive, required to

receive, recommended to receive, or prohibited from receiving.

      13.    TIME RECORDS. Produce all documents concerning the hours

Plaintiffs worked during the relevant period.

      14.    MODIFICATION TO PLAINTIFFS’ TIME RECORDS. Produce all

documents concerning modifications to Plaintiffs’ time records, including audit

trails and change history reports.

      15.    COMPENSATION AND BENEFITS. Produce all documents,

including paystubs, check stubs, and tax reporting forms, concerning the

compensation or benefits of employment that Plaintiffs received during the relevant

period.

      16.    RECORD KEEPING POLICIES. Produce all documents, including

internal communications and memoranda, concerning Defendants’ policies and




                                         9
Case 18-22157-jrs     Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14     Desc Main
                               Document     Page 46 of 54




procedures for tracking and maintaining the hours worked by Plaintiffs and the

compensation received by Plaintiffs.

       17.    LOCATIONS WHERE PLAINTIFFS WORKED. Produce all

documents concerning the location where each Plaintiff worked, the dates of each

Plaintiffs’ employment at each location, the title or titles the Plaintiff held at each

location, and the Plaintiffs’ hourly rate while working at each location and in each

job classification.

       18.    PLAINTIFFS’ EMPLOYER. Produce all organizational charts or

documents concerning the corporate organizational and ownership structure of

Defendant Singleton Food Services, Inc., including its corporate headquarters,

divisions, units, sites, offices, and locations.

       19.    PLAINTIFFS’ EMPLOYER. Produce all documents concerning the

monitoring of Plaintiffs’ work, tasks, performance, or productivity, and the

individuals responsible for monitoring Plaintiffs’ work.

       20.    PLAINTIFFS’ EMPLOYER. Produce all documents showing the

current and past contact information for all individuals who supervised or managed

Plaintiffs’ during the relevant period.

       21.    COMPLIANCE EFFORTS. Produce all documents concerning any

audits, investigations, inquiries, or studies by Defendants, or any third party during


                                            10
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14    Desc Main
                             Document     Page 47 of 54




or before the relevant period relating to Defendants’ compliance or non-compliance

with any state or federal wage and hour laws.

      22.   COMPLIANCE EFFORTS. Produce all documents, including internal

communications and memoranda, concerning any complaints, grievances,

instructions, questions, or expressions of concern, whether formal or informal, by

any of Defendants’ employees or franchisors regarding the number of hours worked

by Plaintiffs, the recording or removal of Plaintiffs’ hours in or from Defendants’

timekeeping system, or wages paid to Plaintiffs.

      23.   DEFENDANTS’ FOURTH DEFENSE. Pursuant to the Fourth Defense

asserted in your Answer, produce all documents concerning the “substantial efforts

to [comply] with the FLSA” that you took, and the advice of counsel and the written

Department of Labor guidance upon which you relied in arriving at your alleged

good-faith belief that the pay practices applicable to Plaintiffs complied with the

FLSA.

      24.   DEFENDANTS’ FIFTEENTH DEFENSE. Pursuant to the Fifteenth

Defense asserted in your Answer, produce all documents you contend support your

defense that “if Defendants failed to properly pay Plaintiffs or any individuals

alleged to be similarly situated for activities in excess of 40 hours per week, such




                                        11
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14          Desc Main
                             Document     Page 48 of 54




activities are not an integral and indispensable part of their principle activities of

employment and do not constitute compensable work.”

      25.    DEFENDANTS’         EIGHTEENTH           DEFENSE.      Pursuant to the

Eighteenth Defense asserted in your Answer, produce all documents you contend

support your allegation that “Defendants did not willfully,                knowingly, or

intentionally fail to comply with the FLSA.”

      26.    STATEMENTS. Produce all written,               recorded, or transcribed

statements obtained by Defendants, or on Defendant’s behalf, concerning this

lawsuit.

Dated: October 5, 2018


                                              /s/ Dustin L. Crawford
 Poole Huffman, LLC                           Dustin L. Crawford
 3562 Habersham at Northlake                  Georgia Bar No. 758916
 Tucker, Georgia 30084                        John L. Mays
 Phone: 404-373-4008 (ext. 101)               Georgia Bar No. 986574
 dustin@poolehuffman.com
 john@poolehuffman.com                        Counsel for the Plaintiffs




                                         12
Case 18-22157-jrs       Doc 38     Filed 11/26/18 Entered 11/26/18 11:58:14                Desc Main
                                   Document     Page 49 of 54




From: Dustin Crawford [mailto:dustin@poolehuffman.com]
Sent: Monday, November 19, 2018 4:02 PM
To: Meredith Riggs Guerrero; Dan Kniffen
Cc: John Mays; Linda Hewlett
Subject: RE: Thomas et al v Singleton Food Services at al - Request to Confer regarding a Discovery
Dispute

I don’t understand how the bankruptcy filing of Singleton Foods prevents Mr. Singleton (a separate
and distinct legal entity) from responding to discovery requests. He is a named Defendant in this
lawsuit, individually liable for Plaintiffs’ unpaid wages. If the documents requested are in his
possession, custody, or control, he should produce them. If he knows the answer to an
interrogatory, he should answer it. Singleton Foods’ bankruptcy filing does not prevent Mr. Singleton
from participating in this lawsuit, and the automatic stay applicable to Singleton Foods does not
apply to Mr. Singleton.

In any event, it appears we have a discovery dispute. I will notify the Court that we need a
conference.



                                            Exhibit E
Case 18-22157-jrs       Doc 38     Filed 11/26/18 Entered 11/26/18 11:58:14                Desc Main
                                   Document     Page 50 of 54

Best,
Dustin




From: Dustin Crawford [mailto:dustin@poolehuffman.com]
Sent: Friday, November 16, 2018 1:26 PM
To: Dan Kniffen; Meredith Riggs Guerrero
Cc: John Mays
Subject: Thomas et al v Singleton Food Services at al - Request to Confer regarding a Discovery Dispute
Case 18-22157-jrs        Doc 38     Filed 11/26/18 Entered 11/26/18 11:58:14                 Desc Main
                                    Document     Page 51 of 54


Dan and Meredith:

I’m writing in regards to Defendant J. Edward Singleton’s failure to serve Initial Disclosures and his
failure to respond to Plaintiffs’ First Request for Production of Documents and Plaintiffs’ First
Interrogatories. Please consider this email an attempt to confer in good faith pursuant to Federal
Rule 37(a)(1).

Mr. Singleton’s Initial Disclosures were due the first day of discovery, but have not been produced.
On October 5, 2018, Plaintiffs served Mr. Singleton with requests for production of documents and
interrogatories that were due on November 4, 2018. Since I did not hear from you regarding
whether you were willing to accept email service of discovery requests, I also served Mr. Singleton
with Plaintiffs’ discovery requests via U.S. mail on October 11, 2018. Thus, even if you refuse to
accept email service of discovery requests, the latest date for Mr. Singleton to respond to Plaintiffs’
discovery requests was November 12, 2018. Mr. Singleton has not responded to Plaintiffs’
interrogatories or Plaintiffs’ request for production. While I understand that the Chapter 11
bankruptcy petition filed by Defendant Singleton Food Services, Inc., results in an automatic stay of
the litigation against Singleton Foods, the bankruptcy stay does not apply to Mr. Singleton. See, e.g.,
DeWitt v. Daley, 336 B.R. 552 (S.D. Fla. 2006). As the information Plaintiffs requested is within Mr.
Singleton’s possession, custody or control, I’m confused by why Mr. Singleton refused to respond to
Plaintiffs’ discovery requests. Because Mr. Singleton failed to respond to Plaintiffs’ discovery
requests by the deadline provided by the Federal Rules, all objections to Plaintiffs’ discovery
requests have been waived. See Fed. R. Civ. P. 33(b)(4); see also Pirelli Tire LLC v. Cronrath, No. 4:12-
cv-0068, 2013 WL 12291717 at * 2 (N.D. Ga. Sept. 20, 2013).

Due to Mr. Singleton’s failure to respond, we have a discovery dispute about which we need to meet
and confer. If you refuse to meet and confer and attempt to resolve this dispute, I will have no
choice but to notify the Court’s Deputy Clerk and request a conference with the judge to resolve this
issue.  

To be clear, this email is not intended to grant Mr. Singleton an extension of time to respond to
Plaintiffs’ discovery requests. Mr. Singleton has had sufficient time to respond to Plaintiffs’ discovery
requests, but failed to do so. You’ve also provided me with no reason for Mr. Singleton’s failure to
respond. In your email to me dated November 8, 2018, you recognized that the bankruptcy stay
does not apply to Mr. Singleton, so there is no excuse for Mr. Singleton’s failure to respond within
the time provided by the Federal Rules. As all objections to Plaintiffs’ discovery requests have been
waived, the only issue that we need to discuss is: how does Mr. Singleton intend to remedy his
failure to respond to Plaintiffs’ discovery requests?

I am available to meet and confer regarding this discovery dispute next Monday, Tuesday, or
Wednesday. Please let me know by 5:00 p.m. today when you’re available for a conference.

Thank you,
Dustin
Case 18-22157-jrs   Doc 38     Filed 11/26/18 Entered 11/26/18 11:58:14               Desc Main
                               Document     Page 52 of 54

                    Dustin L. Crawford
                    Attorney at Law
                    Phone: 404-373-4008 (ext. 101) | Fax: 888-709-5723
                    3562 Habersham at Northlake, Bldg. J, Ste 200, Tucker, Ga 30084
                    dustin@poolehuffman.com |  poolehuffman.com
Case 18-22157-jrs   Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14      Desc Main
                             Document     Page 53 of 54



                           CERTIFICATE OF SERVICE


         This is to certify that I have caused this day to be served a true and
  correct copy of the foregoing Motion by depositing same in United States
  Mail in a properly addressed envelope with adequate postage thereon to the
  Master Services List attached hereto and by electronic mail to the following:


  Office of the U. S. Trustee
  Room 362
  75 Ted Turner Drive, SW
  Atlanta, GA 30303
  david.s.weidenbaum@usdoj.gov


  Poole Huffman LLC
  315 W. Ponce de Leon Ave.
  Ste 344
  Decatur, GA 30030
  scott@poolehuffman.com




         This 26th day of November 2018.


                                                    /S/_________________
                                          Scott B. Riddle, Esq




                                         12
             Case 18-22157-jrs        Doc 38   Filed 11/26/18 Entered 11/26/18 11:58:14     Desc Main
                                               Document     Page 54 of 54
Office of the United States Trustee       Singleton Food Services, Inc.      United Community Bank
Attn: David S. Weidenbaum, Esq.           772 Maddox Drive, Ste 136          558 Industrial Blvd.
75 Ted Turner Drive, S.W., Room 362       Ellijay, GA 30540                  Ellijay, GA 30540
Atlanta, GA 30303


Soaring Eagle Cherokee Invest.            Internal Revenue Service           Georgia Department of Revenue
1175 Hornage Rd                           Centralized Insolvency Op.         ARCS Bankruptcy
Ball Ground, GA 30107                     PO Box 7346                        1800 Century Blvd, Ste 9100
                                          Philadelphia, PA 19101-7346        Atlanta, GA 30345-3202


American Express                          Audi Financial Services            BMW Bank of North America
PO Box 650448                             PO Box 5215                        P.O. Box 78066
Dallas, TX 75265-0440                     Carol Stream, IL 60197             Phoenix, AZ 85062-8066



Blue Ridge Mountain EMC                   City of Canton Utilities           Cliff Bradshaw, Jr.
PO Box 9                                  PO Box 4848                        2581 Upper Bell Rd.
Young Harris, GA 30582-0009               Kennesaw, GA 30144-0026            Hiawassee, GA 30546



Drew Eckl & Farnham LLP                   First National Bank of Omaha       Georgia Power
303 Peachtree St NE                       PO Box 2818                        96 Annex
Ste 3500                                  Omaha, NE 68103-2818               Atlanta, GA 30396-0001
Atlanta, GA 30308-3263


Icee Company                              NuCO2                              PFG Miltons
PO Box 515723                             PO Box 417902                      3501 Old Oakwood Rd
Los Angeles, CA 90051-5203                Boston, MA 02241-7902              Oakwood, GA 30566



Think Utility Services Inc.               Tri State Hearing & Air            Classic Wash
PO Box 17389                              PO Box 1295                        106A Travelers Rest Road
Clearwater, FL 33762-0389                 Blue Ridge, GA 30513               Jasper GA 30143



Cliff Bradshaw Jr.                        Marjette McDonnell                 Mountain Stream Center, LLC
2581 Upper Bell Rd                        2300 Dellwood Drive NW             PO Box 148
Hiawassee GA 30546                        Atlanta GA 30305                   Hayesville NC 28904



Piazza Enterprises                        Quinn Group                        Raining K's, LLC
21 SW Palm Cove Dr                        5855 Jimmy Carter Blvd.            446 Kelhorn Rd
Palm City FL 34990                        Ste 210                            Blairsville GA 30512
                                          Norcross GA 30071


Roswell Trade Center LLC                  Satya Magal                        Twin Towers Trading
725 Upper Hembree Rd                      526 Blue Ridge Crossing            5 Shaws Cove
Roswell GA 30076                          Evans GA 30809                     Ste 203
                                                                             New London CT 06320-
